902 N.E.2d 1081 (2009)
CLC CREDITORS GRANTOR TRUST, respondent,
v.
SONNENSCHEIN NATH & ROSENTHAL LLP, etc., petitioner.
No. 107887.
Supreme Court of Illinois.
March 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in CLC Creditors Grantor Trust v. Sonnenschein, Nath & Rosenthal, LLP, case No. 1-08-3082 (12/02/08), which denied defendant's petition for leave to appeal. The appellate court is further directed to allow the petition pursuant to Rule 308 and consider the matter on its merits.